Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “step cut configuration of the first side wall differ[ing] from the step cut configuration of the second side wall” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Election/Restrictions
Applicant's election with traverse of claims 1-25 in the reply filed on 1/24/2022 is acknowledged. The traversal is on the ground(s) that the subject matter of all groups is sufficiently related. This is not found persuasive because the inventions are distinct. In the instant case the product as claimed can be made by another and materially different process that only requires one of an angled cut between 15 deg. and 75 deg. or a curved cut.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, 14-16, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannister (US 2009/0159192).
Regarding claim 1, Bannister discloses a bag comprising: a front wall (9) comprising a top end and a bottom end; a back wall (13) comprising a top end and a bottom end, a first side wall (23A, 23B), and a second side wall (23A, 23B) disposed on opposite sides of the front wall and the back wall and connecting the front wall to the 
Regarding claim 
3, the step cut configuration of the first side wall comprises an angled cut (Fig. 4A, at vertical portion of cut) and the step cut configuration of the second side wall comprises a curved cut (Fig. 4A, at top of cut portion). Applicant should note that any portion of the step cut can be defined as “angled.”
Regarding claim 4, the step cut configuration of the first side wall comprises the angled cut (Fig. 4A, vertical portion of step cut) for the first step cut, the second step cut, 
Regarding claim 5, the curved cut is at a top edge of at least one of the first step cut, the second step cut, or the third step cut. See Fig. 4A. 
Regarding claim 6, the curved cut is at a bottom edge of at least one of the first step cut, the second step cut, or the third step cut. See Fig. 4A. 
Regarding claim 7, the angled cut is at a top edge of at least one of the first step cut, the second step cut, or the third step cut. See Fig. 4A. 
Regarding claim 8, the angled cut is at a bottom edge of at least one of the first step cut, the second step cut, or the third step cut. See Fig. 4A. 
Regarding claim 9, a first curved cut of the step cut configuration has a first radius and a second curved cut of the step cut configuration has a second radius, the second radius different from the first radius. See Fig. 4A. 
Regarding claim 10, a first angled cut (Fig. 4A, top curved corner of vertical portion) of the step cut configuration has a first angle and a second angled cut (Fig. 4A, bottom curved corner of vertical portion) of the step cut configuration has a second angle, the second angle different from the first angle. See Fig. 4A.  
Regarding claim 11, the step cut configuration comprises the curved cut and the angled cut. See Fig. 4A. 
Regarding claim 14, the first layer comprises polypropylene, high density polyethylene, low density polyethylene, polyester, or any combination thereof. See [0037]. 

Regarding claim 16, Bannister discloses a bag comprising: a front wall comprising a top end and a bottom end, a back wall comprising a top end and a bottom end, and a first side wall, and a second side wall disposed on opposite sides of the front wall and back wall and connecting the front wall to the back wall, forming a bag with a top end and a bottom end, each of the first side wall and the second side wall comprising a gusset with a central fold line extending from the bottom end to the top end of the respective side walls and dividing each of said first side wall and said second side wall into a front side wall and a back side wall; wherein each of the front wall, back wall, first side wall and second side wall comprise (i) a first layer comprising a woven polymer and (ii) a second layer laminated to the first layer, said second layer comprising a polymer film; and wherein at least one of said top end or bottom end of the bag comprises a step cut configuration, the step cut configuration comprising a first curved cut (Fig. 4A, top of step), a second curved cut (Fig. 4A, top of next step), a first angled cut (Fig. 4A, bottom portion of step), and a second angled cut (Fig. 4A, bottom portion of next step), the first angled cut and the second angled cut at an angle of between about 15° and about 75° with respect to the top end of the front wall. See Figs. 1-4A. 
Regarding claim 19, the first curved cut and first angled cut are adjacent the first side wall. See Figs. 4-4A.
Regarding claim 20, the first curved cut and the second curved cut are adjacent the first side wall. See Figs. 4-4A.

Regarding claim 22, the step cut configuration comprises six step cuts with three step cuts of the six step cuts adjacent each of the first side wall and the second side wall. See Fig. 4A.
Regarding claim 23, a first step cut of the three step cuts has a first height and a second step cut of the three step cuts has a second height, the first height different from the second height. See Fig. 4A. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister as applied above in view of Rogers (US 2009/0148081).
Regarding claims 12, 13, 24 and 25, Bannister does not disclose an opening as claimed. Rogers, which is drawn to a bag, discloses Page 3 of 8
an easy open or easy access feature (28), the easy open or easy access features comprising a weakened area. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed . 
 
Allowable Subject Matter
Claims 17, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734